* Corpus Juris-Cyc. References: Banks and Banking, 7CJ, p. 674, n. 39 New; Trial, 38Cyc, p. 1617, n. 34; p. 1618, n. 36.
Baker sued the bank for damages for the failure of the bank to pay a check drawn on it by Baker when he had money in the bank to his credit. There was a verdict and judgment for the bank.
When Baker first began to deposit money with the bank, it required him to deposit with it a model, or copy of his signature, by which it would pay his checks. The check in question was payable to a sheriff, and was given in payment of taxes due by Baker. When it was presented to the bank, payment was declined on the ground that the signature was illegible. The signature is somewhat difficult to read, as is also the model thereof that had been left with the bank. The signature of the check was not compared by the bank's employees with the model on deposit with it. The excuse for not so doing was that they could not tell from the check with what *Page 534 
model of the signatures of the bank's customers to compare it.
The court below charged the jury to find for the bank if the signature to the check was illegible. That was not the test by which to determine the liability of the bank. The test thereof is the correspondence vel non of the signature on the check with the model thereof left by Baker with the bank. The effect of the deposit with a bank by its customer of a model of his signature is that the bank is authorized and required to pay his check when signed by him in accordance therewith. The signature may be in any form that the customer and the bank may agree on, though illegible and meaningless when dissociated from the model thereof on deposit with the bank. The bank is charged with knowledge of the model of its customer's signature deposited with it, and must pay checks when signed by him in accordance therewith. The instruction hereinbefore referred to should not have been given.
The court below committed no error in refusing the fifth instruction of the appellant, which the reporter will set out. Assuming for the sake of argument only that such instruction would have been proper had the evidence disclosed that the appellant did, in fact, suffer damage because of being delinquent in the payment of his taxes, the evidence does not disclose that he suffered any damage thereby.
Reversed and remanded.